Citation Nr: 1750504	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-44 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse disorder, in remission, greater than 50 percent disabling prior to November 1, 2016, and greater than 70 percent disabling after November 1, 2016 (PTSD). 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran served on active duty in the United States Army from February 2004 to February 2007 and from August 2008 to September 2009.  The Veteran also had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of TDIU has been added to the present appeal because the Veteran's employment status has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Thus, the Board finds that the matter of entitlement to a TDIU has been raised by the record and that development of this issue is required.

Moreover, the Board acknowledges that the Veteran's representative submitted an Informal Hearing Presentation (IHP) that included the issues of a rating in excess of 10 percent for a lumbar strain with radiculopathy and whether new and material evidence has been received to reopen a claim for service connection for a left and right knee strain.  Those issues are no longer on appeal because the Veteran only chose to perfect an appeal regarding the issue of a rating increase for PTSD in his December 2014 VA-Form 9.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  Throughout the appeal, the Veteran's PTSD is manifested by nightmares, depression, anxiety, paranoia, anger, irritability, suicidal ideations, and difficulty establishing and maintaining effective work and social relationships.  

3.  At no point during the appeal has the Veteran's service-connected PTSD resulted in total impairment of social and occupational functioning.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD are met at all times prior to November 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met since November 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records and VA treatment records.  See 38 U.S.C.A. § 5103A(b).  
VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine severity of the Veteran's disability in March 2011 and November 2016.  The Board finds that the opinions provided by the VA examiners are adequate to adjudicate the claim because they were provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher initial rating for his service-connected PTSD throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD claim prior to November 1, 2016 

The Veteran seeks a rating in excess of 50 percent for his PTSD prior to November 1, 2016.

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under that Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to be able to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Under the DSM IV a GAF score of 41 to 50 suggests that the psychiatric disability is manifested by serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships.  A GAF score of 71 to 80 suggests that the psychiatric disability is manifested by [i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning .

Initially, the Board has first examined the Veteran's lay statements in regards to the severity of his disability.  The Veteran has reported that he feels he "should have gotten a 100 percent" due to the fact that "I have eight symptoms required to receive at least a 70 percent rating but I feel I should receive a 100 percent rating because I have severe anxiety and stress which prevents me from working, going to school, maintaining friendships, and has brought me to the point of committing suicide." See December 2014 VA-Form 9.  The Veteran has also reported to VA that he experiences frequent angry outbursts, sadness, depression, nightmares, and social isolation.  See March 2011 VA examination.  

The Board acknowledges that while the Veteran is considered competent to report symptoms associated with PTSD because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as chronic sleep impairment, anger, and sadness, but he is not able to identify the specific level of his psychiatric disability.  Accordingly, the Board has placed significant weight on the Veteran's statements as they relate to severity of his disability.  Davidson, supra. 

In addition, the Veteran's mother submitted a statement regarding the severity of the symptoms associated with her son's psychiatric disability.  The Veteran's mother stated that he has a hard time taking care of the basic necessities for his day to day needs.  The Veteran has difficulty taking care of things such as paying bills and he will start shaking and looking around nervously when he has to take care of things of that nature.  The Veteran's mother added that she drove him to the local college to get information for classes and he began to shake, he was upset, and he was unable to go in.  Lastly, the Veteran's mother indicated that the Veteran deals with daily guilt, anxiety attacks, and has a hard time sleeping.  See October 2011 Statement in Support of Claim.  
The Board finds that the Veteran's mother is competent to report on the observable symptoms that she has witnessed associated with the Veteran's psychiatric disability.  Accordingly, the Board has placed significant weight on the Veteran's mother's statement as they relate to severity of the Veteran's disability.  Davidson, supra.

Turning to the medical evidence at hand, the Veteran's VA treatment records demonstrate that he has been prescribed medication to treat the symptoms associated with his disability and he has been in counseling to manage his disability.  The Veteran's medical history demonstrates that he has problems with forgetfulness and difficulty concentrating.  The Veteran reported that he forgets names, appointments, when he has to pay bills, and he has to have his mother help him with these things.  See VA Progress Note May 2, 2012.  In addition, the Veteran's medical history also shows that his anxiety makes it difficult for him to focus and he will only go to his gym during times when very few people are there and if the gym gets crowded he will leave.  The Veteran also reported that he will actively avoid stores, parks, or other public places due to his anxiety.  See VA Progress Note May 2, 2012.  Moreover, the Veteran's records show that he continues to think about events from overseas daily, he has trouble sleeping, and frequent nightmares.  See December 20, 2010 VA Progress Note.  Lastly, the Veteran's medical history indicates that he had been suicidal due to the events that occurred in Iraq.  See July 16, 2011 ValleyCare Medical Center Emergency Department Records.  

In addition to the medical evidence for this period of the appeal, the Veteran also attended a VA examination regarding this disability.  The Veteran attended an examination in March 2011.  At that examination, the Veteran reported that he experienced several symptoms associated with his disability that are problematic for him on a daily basis.  The symptoms that the Veteran experienced were feeling sad and depressed, alcohol abuse, history of nightmares, poor sleep, hitting people in his sleep, problems with anger and irritability, anxiety, survivor guilt, intrusive thoughts about Iraq, and social isolation.  See March 2011 VA examination.  Following the examination, the examiner diagnosed the Veteran with PTSD and recorded a GAF score of 48.  The examiner also reported that the Veteran does exhibit significant social, cognitive, emotional, relationship, occupational, behavioral, and development impairment in all areas of his life.  Lastly, the examiner stated that the Veteran has difficulty in his daily functioning due to his symptoms of PTSD.  See March 2011 VA examination

The Board finds that the VA examination during this period of the appeal is a highly probative piece of evidence in regards to the severity of the Veteran's disability.  In regards to the VA examination, the Board found it extremely noteworthy that the examiner categorized the Veteran's level of impairment as a significant impairment in all areas of his life.  In turn, the Board has placed significant weight on this opinion because the examiner reviewed the Veteran's medical history and interviewed him before they rendered an opinion that specifically addressed the nature and etiology of the Veteran's disability.  Davidson, supra.  

In sum, the Board finds that the evidence reflects that the Veteran's disability has remained consistent throughout this period of the appeal and a rating increase to 70 percent is warranted.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran and his mother, his medical history, and the VA examination.  In this regard, the Board finds the VA examination, the Veteran's medical records, and the available lay statements are the most probative pieces of evidence regarding the Veteran's disability and the Board has placed significant weight on these pieces of evidence.  Accordingly, the Board finds that the weight of the probative evidence indicates that the Veteran's disability most closely resembles a 70 percent disability picture.  

Thus, taking into account the available lay statements and the Veteran's medical history, the Board finds that the severity of the Veteran's disability is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board concludes that an initial disability rating not in excess of 70 percent is warranted for the Veteran's PTSD for the entire period prior to November 1, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

The Board has also considered a 100 percent rating for this time period.  The Board has reviewed the Veteran's medical history and has taken into account the lay statements provided that have described the severity of the Veteran's disability.  After consideration of all the evidence of record, the Board finds that a 100 percent rating for this time period is not warranted.  To begin with, the examination report issued by the VA examiner only indicated that the Veteran had significant social, cognitive, emotional, relationship, occupational, behavioral, and development impairment in all areas of his life.  Moreover, the Board acknowledges the Veteran's previous suicidal actions and finds that this symptom alone is not enough to consider the Veteran completely impaired.  Furthermore, the evidence of record does not demonstrate that the Veteran's condition included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Lastly, none of the doctors at VA who had the opportunity to treat and examine the Veteran during this period of the appeal indicated that his condition resulted in a total occupational and social impairment.  

In sum, the Board finds that the March 2011 VA examination and the Veteran's medical history to be the most probative pieces of evidence when considering the Veteran's ability to function in an occupational and social setting and have placed significant weight on these medical findings.  Thus, the Board concludes that a rating of 100 percent is not warranted for the Veteran's PTSD prior to November 1, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

B.  PTSD claim since November 1, 2016. 

The Veteran seeks a rating in excess of 70 percent for his PTSD since November 1, 2016.  

As explained above, the Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

In considering the appropriate disability rating for this period of the appeal, the Board has reviewed the VA examination that the Veteran attended on November 1, 2016.  At this examination, the Veteran reported that he experienced dissociation, frequent angry outbursts, re-experiencing, nightmares, night terrors, avoidance, and estrangement from others.  The Veteran also reported that it takes him hours to fall asleep and he will awaken multiple times per night.  In addition, the Veteran reported having daily anxiety and paranoia negatively impacting his ability to attend school and his academic performance "because I can't stand being around people." The Veteran stated that he has enrolled and re-enrolled in community college multiple times and he reported that he could not handle taking one course due to anxiety around people.  Moreover, the examiner added that since the onset of depression around that time, the Veteran's mother has taken over "ADLs" such as taking care of his shopping, groceries, and clothes.  The examiner continued by stating that the Veteran reported that he spends most days at home watching TV and that he barely leaves the house.  The Veteran also reported that he no longer had suicidal ideations.  See November 1, 2016 VA examination.   Following the examination, the examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  See November 1, 2016 VA examination

The Board finds that the VA examination during this period of the appeal is a highly probative piece of evidence in regards to the severity of the Veteran's disability.  The Board has reached this conclusion because the examiner reviewed the Veteran's medical history and interviewed him before they rendered an opinion that specifically addressed the nature and etiology of the Veteran's disability.  Accordingly, the Board has placed significant probative weight on this evaluation.  Davidson, supra.  

Lastly, after a review of the Veteran's claims file for this period of appeal, the Board notes that there are no other medical opinions contained in the Veteran's medical history that contradict the findings by this examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period and a rating increase is not warranted.  In reaching this conclusion, the Board has reviewed the Veteran's claims file and has noted that there has been no additional evidence that has been submitted that contradicts the findings by the November 2016 VA examiner.  In turn, the Board has not overlooked the Veteran's lay statements but finds that the November 2016 VA examination is the most probative piece of evidence regarding the severity of the Veteran's disability and has placed significant weight on this report.  Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD since November 1, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411

In addition, the Board has also considered a 100 percent rating for this time period.  After consideration of all the evidence of record for this time period, the Board finds that the Veteran's disability has remained consistent and that a 100 percent rating for this time period is not warranted.  First of all, the evaluation issued by the VA examiner only indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood significant social, cognitive, emotional, relationship, occupational, behavioral, and development impairment in all areas of his life.  Moreover, the Board acknowledges that at the most recent VA examination the Veteran no longer exhibited suicidal ideations, plans, or intent.  Furthermore, the evidence of record does not demonstrate that the Veteran's condition included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  The Board also finds the VA examination to be the most probative evidence of record when considering the Veteran's ability to function in an occupational and social setting and in turn placed significant weight on this evaluation.  Thus, the Board concludes that the preponderance of the evidence is against a finding that a rating of 100 percent is warranted for the Veteran's PTSD since November 1, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial rating of 70 percent but not greater, prior to November 1, 2016 for PTSD with major depressive disorder and alcohol abuse disorder, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse disorder since November 1, 2016, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As previously discussed, the Board finds that the issue of TDIU has been raised by the record.  As such, the Board finds that a remand is required in order to obtain a complete educational and employment history and to obtain a VA examination to determine the functional impairment caused by the Veteran's service-connected disabilities.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from October 5, 2016 to the present.

2.  Send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability, or a VA-Form 21-8940.

3.  Schedule the Veteran for an appropriate examination to determine the functional impairment caused by the Veteran's service-connected disabilities.  

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


